DAVIDSON, Judge.
Upon his plea of guilty to the offense of assault with intent to murder with malice, appellant was convicted and his punishment assessed at two years’ confinement in the state penitentiary.
The record is before us without statement of facts or bills of exception. Nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.